—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of burglary in the third degree. “[B]ecause defendant was sentenced in accordance with the plea agreement, he waived his right to appeal from the sentence” (People v Van Buren, 203 AD2d 961; see, People v Wynn, 239 AD2d 921, lv denied 90 NY2d 912; cf., People v Monte, 242 AD2d 591). Defendant’s contention that the enhanced sentence is unduly harsh and severe does not survive the valid waiver of the right to appeal (see, People v Allen, 82 NY2d 761; People v West, 239 AD2d 921, lv denied 90 NY2d 944). (Appeal from Judgment of Monroe County Court, Bristol, J.—Burglary, 3rd Degree.) Present—Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.